 Case 3:19-cv-00477-REP Document 94 Filed 05/29/20 Page 1 of 2 PageID# 994



                        UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF VIRGINIA
                              RICHMOND DIVISION


TREVOR FITZGIBBON,                              )
                                                )
              PLAINTIFF                         )
       vs.                                      ) Civil Action No. 3:19-cv-477-REP
                                                )
                                                )
JESSELYN A. RADACK,
                                                )
                                                )
              DEFENDANT                         )
                                                )
                                                )
                                                )

    MOTION TO DEFER CONSIDERATION OF PLAINTIFF’S MOTION FOR
 SUMMARY JUDGMENT AND FOR EXTENSION OF THE SUMMARY JUDGMENT
            DEADLINE PURSUANT TO FED. R. CIV. P. 56(d)

       Defendant Jesselyn A. Radack (“Radack”), by counsel, files this Motion to Defer

Consideration of Plaintiff’s Motion for Summary Judgment and For Extension of the Summary

Judgment Deadline Pursuant to Fed. R. Civ. P. 56(d), and in support thereof, respectfully refers

the Court to the accompanying Memorandum in Support.

       WHEREFORE, Jesselyn A. Radack respectfully requests that the Court grant the instant

motion and enter the attached proposed Order.

       Dated: May 29, 2020

                                            Respectfully submitted,

                                            __/s/ D. Margeaux Thomas________________
                                            D. Margeaux Thomas (VSB #75582)
                                            The Thomas Law Office PLC
                                            11130 Fairfax Blvd., Suite 200-G
                                            Fairfax, VA 22030
                                            Telephone: 703.957.2577
                                            Facsimile: 703.957.2578
                                            Email: mthomas@thomaslawplc.com
                                            Counsel for Defendant Jesselyn A. Radack



                                                  1
  Case 3:19-cv-00477-REP Document 94 Filed 05/29/20 Page 2 of 2 PageID# 995



                                   CERTIFICATE OF SERVICE

       I hereby certify that on May 29, 2020, a copy of the foregoing document was filed with

the Court electronically. Notice of this filing will be sent automatically by the Court’s CM/ECF

system to the following parties:

       Steven S. Biss
       300 West Main Street, Suite 102
       Charlottesville, VA 22903
       Counsel for Plaintiff


                                                       /s/ D. Margeaux Thomas__________
                                                       D. Margeaux Thomas (VSB #75582)




                                                   2
